The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 06/14/2021.
4.	Claims 1, 3-13, and 15-18 are currently pending.
5.	Claims 1, 3-13, and 15-16 have been amended.
6.	Claims 2 and 14 have been cancelled.
7.	Claims 17-18 have been added.

Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2006/0172085) in view of Koishi et al (US 2009/0120363), Ota (JP 2004-296553), and Santo et al (US 2014/0158786).
Regarding claim 1:
	Kobayashi teaches a device (plasma treating apparatus) for coating containers (bottle, 28) [fig 1 & 0018-0020], comprising: a vacuum chamber (plasma-treating chamber, 10), a plasma generator (microwave oscillator) [fig 1 & 0018, 0021], and a gas lance (gas-feeding pipe, 32) with an outlet opening (feeds the treating gas), which, when in operation, protrudes into the container (bottle, 28) and serves to introduce a material (treating gas) which is to be deposited on the inner wall of the container (28), and serves as an antenna for the electromagnetic field orientation in the vacuum chamber (the metallic feeding pipe works as an antenna) [fig 1 & 0036-0038].
	Kobayashi does not specifically teach a terminal edge of the gas lance extends outwardly with respect to a central longitudinal axis of the outlet opening.

Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of Kobayashi such that a terminal edge of the gas lance extends outwardly with respect to a central longitudinal axis of the outlet opening, as in Koishi, in order to have an outlet opening to feed the vicinity of the bottom portion of the container thereby effectively preventing unevenness in the thickness of a deposited film, and outlet openings are preferable to porous material because the pores are prone to become gradually clogged [Koishi - 0078, 0081].
Kobayashi modified by Koishi does not specifically disclose a terminal edge of the gas lance is curved.
	Ota teaches a terminal edge of conventional members should be curved (C-chamfering) [page 2, second paragraph].
Modified Kabayashi and Ota are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the terminal edge of the gas lance of modified Kobayashi to be curved because Ota discloses that curving members of conventional members prevents chipping and cracking [Ota – page 2, second paragraph].
	Kobayashi modified by Koishi and Ota does not specifically teach the inside diameter of the gas lance in the region of the outlet opening is enlarged relative to the inside diameter in a main section of the gas lance, wherein the gas lance is widened in the region of the outlet opening in a trumpet or conical shape. 
4) of the structure in the region of the outlet opening (larger exit portion, 420) is enlarged relative to the inside diameter (diameter, D4) in a main section of the structure (smaller entrance portion, 410), wherein the structure (20) is widened in the region of the outlet opening (420) in a trumpet or conical shape (see fig 4A-4C) [fig 4A-4C & 0029-0030]. 
	Modified Kabayashi and Santo are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the opening of the gas lance of modified Kobayashi with the opening structure of Santo to achieve uniform deposition without clogging the orifices [Santo – 0030].
Regarding claim 3:
	Kobayashi does not specifically teach the gas lance consists in the region of the outlet opening of another material than in the main section.
	Koishi teaches a gas lance (gas supply pipe, 9) consists in the region of the outlet opening of another material (channel extension member 11 composed of a non-metal tube) than in the main section (supply pipe main body, 10) [fig 4 & 0081].
Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of Kobayashi to consist of another material than in the main section in the region of the outlet opening, as in Koishi, to increase the length of the gas lance without changing the length of the metal portion to ensure that the electric field intensity distribution is stabilized [Koishi – 0081].
Regarding claim 4:

Regarding claim 5:
	Kobayashi does not specifically teach the gas lance comprises Al2O3.
	Koishi teaches the gas lance (9) comprises Al2O3 (alumina) [fig 4 & 0084].
Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of modified Kobayashi to comprise Al2O3, as in Koishi, since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 6:
Modified Kobayashi does not specifically disclose “the gas lance exhibits at the outlet opening a diameter which is at least two times larger than the inside diameter of a main section of the gas lance” but teaches the diameters are a result-effective variable [Santo - 0030]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum configuration of the relative diameters through routine experimentation in order to achieve the objective of uniform deposition without clogging the orifices [Santo - 0030]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 7:
	Modified Kobayashi teaches an exit part of the gas lance (channel extension member, 11) is arranged in a mounting part (connection member, 12), which is held on 
	Modified Kobayashi does not specifically teach the exit part is the widened part of the gas lance.
	Santo teaches teaches the exit part is the widened part (larger exit portion, 420) [fig 4A-4C & 0029-0030].
	Modified Kabayashi and Santo are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the opening of the gas lance of modified Kobayashi with the opening structure of Santo to achieve uniform deposition without clogging the orifices [Santo – 0030].
Regarding claims 8-10:
	Modified Kobayashi teaches the mounting part (connection member, 12) comprises a sleeve (tube coupling portion, 12a), which engages around the main section (supply pipe main body, 10) and secures the mounting part (12) on the main section (10) [Koishi – fig 4 & 0081-0082]; wherein the inside diameter of the mounting part (connection member, 12), at its end (at 12a) facing the main section of the gas lance (10), corresponds to the inside diameter of the main section of the gas lance (10) [Koishi - fig 4 & 0081-0082]; wherein the orientation of the inner wall of the mounting part (inner wall of 12 is vertical) is flush with the inner wall of the main section of the gas lance (vertical plane may be flush with inner wall of 10) at their mutually facing ends (see fig 4) [Koishi - fig 4 & 0081-0082].
Regarding claim 11:
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 12:
	Kobayashi teaches the plasma generator (microwave oscillator) is a microwave generator (microwave oscillator) [fig 1 & 0021].
Regarding claim 13:
	Modified Kobayashi teaches the curved end edge of the gas lance is rounded at the outlet opening (C-chamfering) [Ota - page 2, second paragraph].
Regarding claims 15 and 17:
	Kobayashi does not specifically teach the gas lance is configured as multi-part, wherein an end section comprises the outlet opening and a main section forms an axially larger part of the gas lance, wherein the end section is held on the main section in a replaceable manner.
	Koishi teaches a gas lance (9) is configured as multi-part (10/11/12), wherein an end section (11) comprises the outlet opening (see fig 4) and a main section (supply pipe main body, 10) forms an axially larger part of the gas lance (along y-axis), wherein the end section (11) is held on the main section (10) in a replaceable manner (see fig 4) [fig 4 & 0081-0082].

Regarding claims 16 and 18:
	Kobayashi teaches the containers (28) are made from at least one of Polypropylene, Polyethylene, and Polyethylene terephthalate (see list of plastics in 0040) [fig 1 & 0039-0040]; and wherein the containers (28) are plastic (see list of plastics in 0040) [fig 1 & 0039-0040].
Although taught by the cited prior art and addressed above, the claim limitations “wherein the containers are made from at least one of Polypropylene, Polyethylene, and Polyethylene terephthalate” and “wherein the containers are plastic” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Response to Arguments
11.	Applicant’s arguments, see Remarks, filed 06/14/2021, with respect to the rejection of claim(s) 4-5, 11, 14, and 15-16 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 4-5, 11, 14, and 15-16 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 4-5, 11, 15-16 and cancellation of claim 14. 
12.	Applicant’s arguments, see Remarks, filed 06/14/2021, with respect to the rejection of claim(s) 2 under 35 USC 112(d) have been fully considered and are persuasive.  The rejection of claim(s) 2 under 35 USC 112(d) has been withdrawn in view of the cancellation of claim 2. 
13.	Applicant's arguments, see Remarks, filed 06/14/2021, with respect to the rejection of claim(s) 1-16 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Ota (JP 2004-296553) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMillin et al (US 6,013,155) teaches rounded edges [fig 12a-12b]. Felts (US 6,180,191) and Kobayashi et al (US 2006/0289401) teach a gas lance [fig 2 and 10, respectively].
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Kendall/Primary Examiner, Art Unit 1718